Title: Thomas Jefferson to James Monroe, 19 June 1813
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir Monticello June 19. 13.
          Your favors of the 7th & 16th are recieved, & I now return you the Memoir inclosed in the former. I am much gratified by it’s communication because, as the plan appeared in the newspapers soon after the new Secretary at War came into office, we had given him the credit of it. every line of it is replete with wisdom; and we might lament that our tardy enlistments prevented it’s execution, were we not to reflect
			 that these proceeded from the happiness of our people at home. it is more a subject of joy that we have so few of the desperate characters which compose modern regular armies.
				but
				it is proves more forcibly the necessity of obliging every citizen to be a souldier. this was the case with the Greeks & Romans and must be that of every free state. where there is no oppression there
			 will be no pauper hirelings. we must train & classify the whole of our male citizens, and
				make military instruction a regular part of collegiate education. we can never be safe
				till this is
			 done.
          I have been persuaded ab initio that what we are to do in Canada, must be done quickly: because our enemy, with a little time, can empty pickpockets upon us faster than we can enlist honest men to oppose them.
			 if we fail in this acquisition, Hull is the cause of it.
			 Pike
                  in his situation would have swept their posts to Montreal, because his army would have grown as it went along. I fear the reinforcements arrived at Quebec will be at Montreal before Genl Dearborne, & if so the game is up.
			 if the marching
			 of the militia into an enemy’s country be once ceded as unconstitutional (which I hope it never will be) then will their force, as
			 now
			 strengthened, bid us permanent defiance. could we acquire that
			 country, we might perhaps insist succesfully at St Petersbg 
                  at on retaining all 
                  beyond Westward of the Meridian of L. Huron, or of Ontario, or of Montreal, according to the pulse of the place, as an indemnification of the past, & security for the future. to cut them off from the Indians, even West of the Huron would be a great future security.
          
          Your kind answer of the 16th entirely satisfies my doubts as to the employment of the navy, if kept within striking distance of our coast; & shews how erroneous views are apt to be with those who have not all in view. yet as I know from experience that profitable suggestions sometimes come from lookers on, they may be usefully tolerated, provided they do not pretend to the right of an answer. they would cost very dear indeed were they to occupy the time of a high officer in writing when he should be acting. I intended no such trouble to you, my dear Sir: and wereI to you to suppose I expected it, I must cease to offer a thought on our public affairs. altho’ my entire confidence in their direction prevents my reflecting on them but accidentally, yet sometimes facts, & sometimes ideas occur, which I hazard as worth the trouble of reading but not of answering. of this kind was my suggestion of the facts which I recollected as to the defence of the Chesapeake, and of what had been contemplated at the time between the Secretaries of War & the navy & my self. if our views were sound, the object might be effected in one year, even of war, and at an expence which is nothing compared to the population & productions it would cover.We are here
			 laboring under the most extreme drought ever remembered at this season. we have had but one rain to lay the dust in two months. that was a
			 good one, but was three weeks ago.corn is but a few
			 inches
			 high & dying.oats will not
			 yield their seed. of wheat the
			 hard
			 winter & fly leave us
			 about ⅔ of an ordinary crop. so that, in the lotteries of human life you see that even farming is but gambling.
			 we have had three days of excessive heat. the thermometer on the 16th was at 92. on the 17th 92½ & yesterday at 93. it had never before exceeded 92½ at this place; at least within the periods of my observation.ever & affectionately yours
          Th:
            Jefferson
        